Suit to recover commission for procuring purchaser of real estate. For the same, defendant was also sued by one Sawyer. Both actions, jury waived, were tried together before a Justice of the Superior Court, who found for the defendant in the instant and for Sawyer in his case. Richardson comes up on exceptions to the decision, but they are not properly before us inasmuch as the evidence is not made a part of the bill. Jones v. Jones, 101 Me., 447, 64 A., 815; Leathers v. Stewart, 108 Me., 96, 79 A., 16; Doylestown Agr. Co. v. Brackett, Shaw & Lunt Co., 109 Me., 301, 84 A., 146.
The situation here is to be distinguished from one in which exceptions are taken to a directed verdict. There a question of law is raised (Rhoda v. Drake, Jr., 125 Me., 509, 131 A., 573), and all of the evidence by necessity becomes a part of the case, even though not mentioned in the bill. People’s National Bank v. Nickerson, 108 Me., 341, 80 A., 849; Williams v. Sweet, 121 Me., 118, 115 A., 895; Brown v. Sanborn, 131 Me., 53, 158 A., 855; Bryne v. Bryne et al., 135 Me., 330, 196 A., 402.
It may be said, however, that the record (evidence is printed therein although not made a part of the bill) discloses ample, credible evidence to support the finding of the justice below. Exceptions overruled.